Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 1 of 16 PageID 7858




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA

                                CASE NO. 6:17-CV-920-ORL-31DCI

    TMH MEDICAL SERVICES, LLC,

                           Plaintiff,

    v.

    NATIONAL UNION FIRE INSURANCE
    COMPANY OF PITTSBURGH, Pa.,

                           Defendant.
                                                   /

                 NATIONAL UNION’S RESPONSE TO PLAINTIFF’S OBJECTION
                   TO REPORT AND RECOMMENDATION ON MOTION FOR
                    DETERMINATION OF AMOUNT OF ATTORNEYS’ FEES

             Defendant, National Union Fire Insurance Company of Pittsburgh, Pa. (“National

    Union”), hereby responds to Plaintiff’s Objection (Doc. 217) to the Magistrate Judge’s

    Report and Recommendation on National Union’s Motion for Determination of Amount of

    Attorneys’ Fees.

    I.       NATIONAL UNION IS ENTITLED TO RECOVER ITS ATTORNEYS’ FEES
             THROUGH MARCH 20, 2020

             The Magistrate Judge properly found that National Union is entitled to its fees from

    the date of the Proposal for Settlement (April 20, 2018) through the date that the Court

    denied Plaintiff’s motion for reconsideration of its prior order granting entitlement to fees

    (March 20, 2020). Plaintiff asserts that once the Court entered its initial order granting

    entitlement to fees on July 17, 2019, National Union’s was not entitled to recover any

    attorneys’ fees incurred after that date.




    53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 2 of 16 PageID 7859




               An award of entitlement to fees does not cut off recovery for all fees incurred after

    that date. Rather, it is the nature of the activities, rather than the timing of those activities,

    that governs recovery. The only activities that Florida law excludes from the award of fees

    are those that involve the amount of fees, such as the instant briefing. Steffen v. Akerman,

    Senterfitt & Eidson, P.A., 2009 WL 1117390 (M.D. Fla. 2009). Although the Court initially

    granted entitlement to fees on July 17, 2019, the activities that followed that date did not

    involve litigation as to the amount of fees. Instead, as made clear in the relevant detailed

    time entries, those activities mainly centered on the various motions that Plaintiff had filed,

    including its motion for reconsideration of the entitlement to fees (Doc. 174), its motion for

    release of in-camera documents (Doc. 181), and its objections to the Magistrate Judge’s

    ruling on that motion (Doc. 197), all of which required National Union to research and draft

    responses. The Court specifically bifurcated entitlement from amount of fees, and the issue

    of the amount of fees did not arise until after March 20, 2020. Accordingly, there is no basis

    to change the Magistrate Judge’s ruling as to the time frame for National Union’s entitlement

    to fees.



    II.        THE HOURLY RATES ARE PROPER

               Plaintiff’s second objection involves the hourly rates awarded to the timekeepers for

    National Union. The following is a chart of the timekeepers, the hourly rates requested by

    National Union, the rates awarded by the Magistrate Judge, and the hourly rates requested by

    Plaintiff.




                                                       2
    53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 3 of 16 PageID 7860




    Timekeeper           Title        Grad year     Reqstd       Awarded          Pltf’s Reqstd
                                                    Hrly rate    Hrly rate        Hrly rate
    Gary Guzzi           Partner      1998          $355         $355             $275

    Gideon Reitblat      Of Counsel   2005          $285         $285             $225

    Corey Berkin         Associate    2015          $265         $225             $140

    Kristen Fiore        Partner      2006          $355         $355             $275

    Victoria Samuels     Associate    2016          $265         $225             $140

    Tracy Leal           Paralegal    N/A           $125         $100             $80



             Plaintiff argues that the rates awarded by the Magistrate Judge are improper because

    insurance defense attorneys are paid less than other attorneys, and thus, the case law cited by

    the Magistrate Judge does not provide support. As an initial matter, this is not an insurance

    defense case. This is an insurance coverage case. The significantly reduced rates that

    insurance defense attorneys may charge are not reflective of insurance coverage cases. See,

    e.g., Crossman v. USAA Cas. Ins. Co., 2020 WL 1172048, at *3 (M.D. Fla. Feb. 7,

    2020), report and recommendation adopted, 2020 WL 1170757 (M.D. Fla. Mar. 11, 2020)

    ($450 hourly rate for attorney and $125 for paralegal were reasonable); Houston Specialty

    Ins. Co. v. Vaughn, 2019 WL 4395287, at *5 (M.D. Fla. July 9, 2019), report and

    recommendation adopted, 2019 WL 3451583 (M.D. Fla. July 31, 2019) (hourly rates of $550

    for 23 year attorney and $450 for 16 year attorney were reasonable); Venture Inv. Properties,

    LLC v. Scottsdale Ins. Co., 2017 WL 3822101, at *10 (M.D. Fla. Aug. 8, 2017), report and

    recommendation adopted, 2017 WL 3732006 (M.D. Fla. Aug. 30, 2017) (in insurance

    coverage action, reasonable hourly rates ranged between $350 and $500, and $125 for



                                                    3
    53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 4 of 16 PageID 7861




    paralegal); Diperna v. GEICO Gen. Ins. Co., 2016 WL 7246094, at *4 (M.D. Fla. June 27,

    2016) (in insurance bad faith litigation, reasonable hourly rate was $550 for attorney with

    almost 40 years’ experience and $450 for attorney with 28 years’ experience).

             Secondly, several of the cases cited by Plaintiff are from 2010. The market rate for

    insurance coverage attorneys in the Orlando area has clearly changed in the last ten years, so

    those cases have little to no persuasive value.

             Third, Plaintiff argues that an insured’s counsel should be paid a higher rate than a

    carrier’s counsel. Plaintiff, however, does not provide any support for this argument. While

    there may be a distinction between different types of litigation and different levels of

    experience, Plaintiff does not point to a single case finding that an insured’s counsel’s rate

    should be higher than a carrier’s counsel’s rate for the exact same type of litigation.

             Fourth, the Magistrate Judge was well within his discretion and expertise in

    determining the appropriate hourly rates. Environmental Manuf. Solutions, LLC v. Peach

    State Labs, Inc., 274 F. Supp. 3d 1298, 1319 (M.D. Fla. 2017) (Court itself is an expert on

    the reasonableness of requested fees, and may use its own knowledge and experience in

    forming a judgment as to reasonableness of a fee request, with or without the aid of other

    witnesses).    The Magistrate Judge engaged in a thoughtful, reasoned analysis, supported by

    citation to appropriate recent case law from the Middle District. The Magistrate Judge did

    not determine the proper hourly rate based upon a single case at the high or low end of

    historical rates, but instead considered all of the various case law and his own experience to

    reach a conclusion as to the appropriate market rates. There simply is no basis to find that

    the Magistrate Judge erred in setting those rates.




                                                      4
    53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 5 of 16 PageID 7862




    III.     NUMBER OF HOURS AND LODESTAR

             In Plaintiff’s third objection, it argues that the Magistrate Judge erred in the number

    of hours included in the lodestar calculation. Such an argument is without support.

             Although it is not clear, Plaintiff first appears to argue that the number of hours

    should have been reduced because the Magistrate Judge’s comments indicate that there were

    excessive hours. For example, Plaintiff cites to the Magistrate Judge’s findings that the

    number of claimed hours were “largely reasonable,” that “Defendant has excluded nearly all

    excessive or redundant billing entries,” and that “most of the entries” are specific enough

    (emphasis added). These comments, however, are not a finding that any specific number or

    percentage of the requested hours should be reduced. Moreover, the Magistrate Judge did

    eliminate 5% of the paralegal’s hours, along with all of the hours for travel time. Therefore,

    to the extent that Plaintiff is attempting to argue that the Magistrate’ Judges descriptions of

    the sufficiency of the time entries were inconsistent with the Magistrate Judge’s rulings on

    those activities, such an argument is incorrect because the Magistrate Judge ultimately

    eliminated some of the hours that National Union had requested.

             Plaintiff also takes issue with National Union’s use of the ABA billing codes as a

    means to ensure that an activity cannot be double-billed. Plaintiff misunderstands the nature

    of the codes. The use of the codes obviously does not prevent two separate timekeepers from

    performing the same activity. The prevention of double-billing is because each time entry

    can only have one code assigned to it. Accordingly, a timekeeper cannot assign L120

    (general analysis/strategy) to a particular activity, and then also assign a different code such

    as L240 (dispositive motions) to the same activity and therefore bill that same activity twice.




                                                     5
    53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 6 of 16 PageID 7863




    The fact that there is no double-billing for the same activity by the same timekeeper is

    prevented by the use of the codes, and the lack of double-billing by two different timekeepers

    for the same activity is established by the review of the detailed time entries submitted by

    National Union and reviewed by the Magistrate Judge.

             Plaintiff also complains that the “Report fails to provide an independent review in

    making its lodestar determination.”     Plaintiff, however, does not state exactly how the

    Magistrate Judge failed to do so. In fact, the Magistrate wrote a detailed, 22-page report that

    sets forth the Magistrate Judge’s review of the requested attorneys’ fee claim and Plaintiff’s

    opposition to it. The fact that the Magistrate Judge ruled that only a small amount of the

    requested fees are not recoverable does not mean that the Magistrate Judge did not conduct

    an independent review; instead, it means that the Magistrate Judge recognized that National

    Union properly exercised billing judgment and that its fee request was reasonable.

             Plaintiff further argues that the Magistrate Judge failed to consider the factors set

    forth in Fla. Stat. § 768.79(7). With respect to § 768.79 (7)(a), Plaintiff remarkably once

    again argues that National Union is not entitled to an award of fees because the Proposal for

    Settlement was not made in good faith. This issue was already decided by the Court in its

    order granting entitlement to fees and in its order denying Plaintiff’s motion for

    reconsideration of that order granting entitlement to fees. The Magistrate Judge was not

    required to, nor was he able to, address entitlement to fees under section 7(a) because that

    issue was not before the Magistrate Judge. With respect to section 7(b), the Magistrate Judge

    specifically stated that the factors involved in the determination of the amount of fees include

    those in section 7(b). See Report and recommendation (Doc. 216) at note 7. Accordingly,




                                                     6
    53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 7 of 16 PageID 7864




    contrary to Plaintiff’s argument, the Magistrate Judge properly considered the factors

    contained in section 7(b).



    IV.      OVERALL REDUCTION OF LODESTAR

             In addition to certain specified requested reductions, Plaintiff also asked that several

    across-the-board reductions be made.             Plaintiff divides these across-the-board requested

    reductions into five separate categories, some of which correspond to the Fla. Stat. §

    768.79(7)(b) categories, and some of which Plaintiff creates on its own – (1) duplicative

    billing; (2) unreasonable refusal to furnish necessary information; (3) cost and delay; (4) time

    related to another case; and (5) minimal settlement effort. Other than a 5% reduction to

    paralegal time, the Magistrate Judge declined to make any across-the-board reductions.

    There was no error in the Magistrate Judge’s ruling.1

             A.      Duplicative Billing by Guzzi and Reitblat

             In addition to seeking to eliminate all time spent by the associates on this file

    (addressed infra in Section VI), Plaintiff seeks a 5% reduction because of allegedly

    supplicative billing by Guzzi and Reitblat. The Magistrate Judge correctly declined to reduce

    any fees on this basis. At best, Plaintiff made vague arguments about how multiple attorneys

    worked on the same court filings (such as the motion for summary judgment or other

    motions), and were involved in similar activities, such as research or drafting of the motions

    or other court filings. Plaintiff also included a laundry list of various time entries regarding


    1
      Whether the requested across-the-board requested reductions totaled 50% (as referenced in the Report) or 65%
    (as Plaintiff claims) is irrelevant, because Plaintiff has not provided support for any of the across-the-board
    reductions that it requested.



                                                            7
    53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 8 of 16 PageID 7865




    certain activities that Plaintiff claims appear to be similar. What Plaintiff has not done,

    however, is show specifically what activities, by date and specific time entry, are identical

    that were performed by both Guzzi and Reitblat. Instead, Plaintiff generally complains that

    Guzzi and Reitblat both worked on the same court filings, and wants the Court to assume that

    the activities were duplicative simply because they sound similar or were involved with the

    same court filing without specifically pointing to the activities that were duplicative. The

    Magistrate Judge properly found that such “proof” of duplicative activities is not proof at all,

    and therefore does not warrant a reduction.

             B.    Refusal to Share Information

             Plaintiff’s second category also does not warrant an across-the-board reduction.

    Plaintiff claims that National Union somehow withheld information from Plaintiff that it was

    entitled to and which Plaintiff now claims would have somehow affected its decision whether

    to accept the Proposal for Settlement. As the Magistrate Judge pointed out, despite spending

    seven pages of briefing in its original opposition to the motion, Plaintiff has not articulated

    precisely what information National Union allegedly withheld from Plaintiff that Plaintiff

    was entitled to receive, or how such information affected its decision not to accept the

    Proposal for Settlement. As best that National Union (and apparently the Magistrate Judge

    as well) can tell, Plaintiff appears to complain about some type of E&O claim that Platinum

    was purportedly tendering to National Union for coverage, about which National Union

    purportedly did not advise Plaintiff. Plaintiff, however, has never made it clear exactly what

    claim it is talking about, why National Union would have any obligation in this litigation to

    advise Plaintiff of any such claim, or how the knowledge of any such claim would have




                                                     8
    53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 9 of 16 PageID 7866




    affected Plaintiff’s decision.   Plaintiff has not made any argument that National Union

    withheld a critical piece of evidence from Plaintiff during the discovery process, or some

    similar type of activity. Plaintiff had every piece of information that it needed or was entitled

    to at the time that it chose to reject the Proposal for Settlement, and its argument now is

    nothing more than an attempt to avoid the consequences of that decision. Moreover, Plaintiff

    has not and cannot explain why any such alleged withholding of information warrants any

    reduction of the fees, never mind a reduction of 10%.

             C.     Cost and Delay

             Plaintiff’s next category for reduction of fees is based on an argument that National

    Union somehow did not factor in the delay and cost of the litigation if the litigation was

    prolonged. Plaintiff has not pointed to any evidence of this. Given that the Proposal for

    Settlement was in the amount of $250,000, and that a likely outcome (and in fact the ultimate

    outcome) was zero liability, the amount of offer clearly reflected the possibility of additional

    cost and delay that could be avoided if the case were to settle, in addition to whatever value

    the case had on the merits. The Magistrate Judge correctly found that “nothing before the

    undersigned suggests that the PFS – and the amount of the offer – was anything other than

    the manifestation of a business or legal strategy that accounted for potential cost and delay.”

             D.     Time Related to Another Case

             Plaintiff has created, out of thin air, activities purportedly related to another case.

    According to Plaintiff, National Union’s billing entries included time spent on adjustment of

    the E&O claim between Plaintiff and the insured, Platinum Excell. Plaintiff points to six

    time entries involving communications with Maureen Conboy at National Union as its proof.




                                                     9
    53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 10 of 16 PageID 7867




     Ms. Conboy, however, is not the adjuster on the E&O claim. She is the attorney supervising

     Daniel O’Brien, the primary client contact at National Union for this matter. As made clear

     by the time entries, the communications with Ms. Conboy were with respect to the appeal

     brief in this litigation, and did not, as Plaintiff imagines, address the E&O claim.2 In

     addition, Plaintiff fails to explain how a total of 6.4 out of 700 hours that Plaintiff

     erroneously alleges were billed in relation to the E&O claim somehow translates into an

     overall 20% reduction.

              E.      Minimal Settlement Effort

              The final category is due to National Union’s alleged minimal efforts to settle the

     case. As an initial matter, this category is simply made up by Plaintiff. There is no category

     delineated by the Florida courts that finds that a party should be penalized in its fee request

     because the other side felt that the moving party did not spend enough time seeking

     settlement. Secondly, Plaintiff has not and cannot establish that National Union did not make

     sufficient settlement efforts. The parties mediated this case twice, without success. While

     the discussions that occurred during those mediations obviously cannot to be disclosed by

     either party, the parties clearly have different opinions as to the reason(s) why the case did

     not settle at either mediation and whether each side’s effort were “minimal,” whatever

     Plaintiff means by that phrase. The Magistrate Judge properly found that there is no basis to

     reduce National Union’s fees because Plaintiff thinks that National Union did not make

     sufficient settlement efforts.




     2
       It is difficult to understand how a time entry such as “Telephone conference with M. Conboy re appellate brief
     strategy” could somehow be construed by Plaintiff as communications about the E&O claim.



                                                             10
     53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 11 of 16 PageID 7868




     V.       PARALEGAL FEES

              Plaintiff’s fifth objection involves paralegal fees. The Court reduced the requested

     hourly rate from $125 to $100, and also reduced the overall amount of time by 5% to account

     for what it deemed to be clerical activities. Plaintiff asserts that all paralegal time should be

     stricken because all of the work is non-compensable clerical work.

              A close examination of the paralegal time entries establishes that the work performed

     was precisely the type of work properly performed by a paralegal. The vast majority of the

     work was to assist in the preparation for trial in this case scheduled for December 2018, and

     largely involved the analysis and preparation of documents for potential use during trial,

     along with other related trial-preparation activities. As the Magistrate Judge pointed out,

     these types of activities “required the legal expertise of someone to review federal and local

     rules and someone who understands the legal issues involved in the case,” and thus were

     properly performed by a paralegal. D.E. 216 at p. 18. While National Union believes that all

     of Ms. Leal’s work is recoverable, because the Magistrate Judge believed that not all of the

     activities were recoverable, it was proper to apply an across-the-board 5% reduction rather

     than reducing or eliminating specific entries. Accordingly, there was no error in doing so.



     VI.      ASSOCIATE FEES

              Plaintiff’s sixth objection relates to associate fees. Plaintiff believes that every single

     activity performed by either Mr. Berkin or Ms. Samuels is not recoverable because they were

     duplicative or unnecessary. Plaintiff asserts that the Magistrate Judge erred by concluding




                                                        11
     53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 12 of 16 PageID 7869




     that Plaintiff did not specifically set forth the legal or factual basis for such a complete

     elimination of these activities from the fee award.

              The Magistrate Judge correctly found that all of these activities are recoverable. In its

     response to the motion to determine the amount of fees, Plaintiff included a laundry list of

     time entries from Mr. Berkin and Ms. Samuels that it believed were duplicative or

     unnecessary. As the Magistrate Judge pointed out, however, such a list is not sufficient to

     establish that these time entries were duplicative, because Plaintiff did not in any way make

     clear “to which of Mr. Guzzi or Mr. Reitblat’s time entries Plaintiff considers duplicative of

     Mr. Berkin’s work.” In other words, it is not enough to simply set forth a list of time entries

     from Mr. Berkin and Ms. Samuels that Plaintiff believes are duplicative, along with a list of

     various time entries from Guzzi and Reitblat, and then complain that they are duplicative.

     Instead, Plaintiff was required to specifically list and match up which time entries of Berkin

     and Samuels duplicated the corresponding entries of Guzzi or Reitblat.

              Moreover, the basic premise of Plaintiff’s argument is that because Berkin and

     Samuels worked on particular court filings on which Reitblat and/or Guzzi also worked, the

     associates’ activities are automatically duplicative. This simply is not accurate. Many of the

     court filings in this case were quite complex and lengthy. As described in the entries, the

     work required to complete these filings was split among different timekeepers. Such a split,

     however, does not make the work duplicative; it simply means that the different aspects of

     the court filings were divided (research, drafting different portions of the filings, etc.), so that

     the documents could be generated in a timely fashion. Simply put, the Magistrate Judge

     properly found that Plaintiff failed to establish that the work performed by the associates is




                                                       12
     53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 13 of 16 PageID 7870




     duplicative of the work performed by other timekeepers, nor do the time sheets show that the

     work was duplicative.       Accordingly, there is no basis to reject the Magistrate Judge’s

     findings on this issue.



     VII.     SIX SPECIFIC OBJECTIONS

              Plaintiff’s final objection is for the “six specific objections” contained on pages 19

     and 20 of the Magistrate Judge’s Report and Recommendation. In its response to National

     Union’s motion to determine the amount of fees, Plaintiff set forth six categories of time

     entries for which Plaintiff argues that there should be no recovery. See D.E. 215 at p. 19.

     These topics are: (1) the umbrella policy; (2) the motion to disqualify; (3) travel time; (4)

     interoffice conferences; (5) repetitive client discussion and strategizing; and (6) strategizing

     with Zaritsky/Platinum.

              In its initial response to the motion, Plaintiff set forth a list of time entries for each of

     these six categories, but had virtually no argument with respect to why those entries are not

     recoverable. For five out of these six categories, the entire argument was one or two

     sentences or sentence fragments. See D.E. 215 at p. 19.3 The Magistrate Judge found that

     other than travel time that as a matter of law is generally not allowed, Plaintiff had failed to

     establish a legal or factual basis for eliminating those categories from National Union’s fee

     award.

              In its objection to the Magistrate Judge’s ruling, Plaintiff fares no better. Plaintiff

     again sets forth one or two sentence bare-bones arguments, without a legal or factual basis

     3
       For example, the entire argument in opposition to one topic is “Deduct for fee that are interoffice
     communications with professionals at Akerman firm is appropriate of $1,423.00.”



                                                         13
     53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 14 of 16 PageID 7871




     for the objection. For example, Plaintiff argues that “Fees related to NUFIC’s coordination

     with Zaritsky to the detriment of TMH are not reasonable and should be deducted.” To what

     activities is this referring? What is meant by “coordination?” How is this “coordination” to

     the “detriment” of TMH? Even if it is detrimental to TMH, why should it not be included in

     the attorneys’ fee award, given that all activities of each party were to the “detriment” of the

     other party throughout the litigation, given the adversarial nature of the litigation system?

     None of these questions were answered, nor could any answers support the elimination of

     those activities.

              Similarly, Plaintiff argues that National Union unnecessarily spent 20 hours trying to

     locate a copy of the umbrella policy for the insured, and that therefore, they should not be

     recoverable. Contrary to Plaintiff’s argument, National Union did not spend 20 hours trying

     to locate the policy. Instead, National Union spent the vast majority of that time analyzing,

     researching and drafting a response to Plaintiff’s motion to amend the complaint to add a

     claim under the umbrella, which motion was ultimately denied. In other words, Plaintiff

     believes that National Union should not be able to recover for time it spent on activities

     related to addressing Plaintiff’s own motion. Suh an argument is without merit.

              The Magistrate Judge also properly found that there is no basis to reduce National

     Union’s fee recovery based upon its activities related to the motion to disqualify, interoffice

     conferences, and communications between National Union and its counsel regarding

     litigation strategy.




                                                     14
     53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 15 of 16 PageID 7872




     VIII. CONCLUSION

              There is no basis to modify the Magistrate Judge’s Report and Recommendation. The

     Magistrate Judge conducted a thoughtful, well-reasoned and complete analysis of National

     Union’s fee request and Plaintiff’s response to that request. The Magistrate Judge properly

     found that National Union is entitled to virtually all of the fees that it has requested, and

     Plaintiff’s objections to that Report do not provide any basis for modifying it. Accordingly,

     the Court should overrule Plaintiff’s objections to the Report, and should adopt in full the

     Report and Recommendation as the order of the Court.




                                                    15
     53226837;1
Case 6:17-cv-00920-RBD-DCI Document 218 Filed 06/01/20 Page 16 of 16 PageID 7873




                                            Respectfully submitted,

                                            AKERMAN LLP
                                            Attorneys for Defendant
                                            Three Brickell City Centre
                                            98 Southeast 7th Street, Suite 1100
                                            Miami, FL 33131
                                            Phone: (305) 374-5600
                                            Fax: (305) 374-5095

                                            By:    Gary J. Guzzi
                                                   GARY J. GUZZI
                                                   Florida Bar No.: 159440
                                                   e-mail: gary.guzzi@akerman.com
                                                   GIDEON REITBLAT
                                                   Florida Bar No.: 36388
                                                   e-mail: gideon.reitblat@akerman.com

                                  CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that on this 1st day of June, 2020, I electronically filed the

     foregoing with the Clerk of the Court by using the CM/ECF system which will send a notice

     of electronic filing to the following: Rosemary H. Hayes, Esq. and Carly Newman, Esq.

     (rhayes@const-law.com, cnewman@const-law.com, and cstone@const-law.com), Hayes

     Law, PL, 830 Lucerne Terrace, Orlando, FL 32801.


                                                         Gary J. Guzzi
                                              Attorney




                                                  16
     53226837;1
